Citation Nr: 1119404	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-48 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neurologic disability to include peripheral neuropathy of the lower extremities and tremors.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran's active military service extended from January 1949 to July 1955 and from September 1955 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bilateral peripheral neuropathy.  

The issue on appeal has been phrased as entitlement to service connection for peripheral neuropathy.  The Veteran generally asserts that his current peripheral neuropathy is the result of exposure to herbicides, Agent Orange, during active service.  Review of the record reveals evidence of diagnoses of tremors.  The Board has recharacterized the issue on appeal to more accurately reflect the Veteran's current neurologic disabilities.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he warrants service connection for a neurologic disability.  He specifically claims that he has developed peripheral neuropathy as a result of exposure to Agent Orange during active service.  

VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for, among other disabilities, Parkinson's disease and acute and subacute peripheral neuropathy.  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

"The term acute and  subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. § 3.309(e), Note 2.

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. §  1116(f).  VA has previously accepted that the Veteran had service on the landmass of Vietnam during the appropriate period of time.  

The Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Besides a diagnosis of peripheral neuropathy, there is medical evidence of a current diagnosis of tremors, along with evidence documenting a continuity of symptoms dating back to within a few years of separation from service.  Based on this evidence a VA examination appears warranted to obtain a medical opinion as to any relationship between current neurologic disorders of tremor and neuropathy and active service and any herbicide exposure therein.  See McCartt supra.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, an examination should be undertaken.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1.  Schedule the Veteran for the appropriate examination(s) for neurologic disorders to include peripheral neuropathy and tremors.  The examination report should include a detailed account of all neurologic pathology, including neuropathy and tremors, found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner should review the evidence of record with special attention to the October 1972 VA examination report which documented symptoms of shaking and tremors within a few years of separation from service.  The examiner should then indicate:

* Any neurologic diagnoses, including a determination as to whether of not the Veteran warrants a diagnosis of Parkinson's disease.  

* Whether it is as least as likely as not (50 percent or greater probability) that any current neurologic disorder diagnosed, including peripheral neuropathy and/or tremors, were incurred during active service or as a result of exposure to herbicides during service.  The examiner is to accept as fact that the Veteran was exposed to herbicides during service.

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, it  must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

3.  Following the above, readjudicate the Veteran's claim for entitlement to service connection.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

